IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40359
                        Conference Calendar



RICHARD M. ANCIRA,

                                          Petitioner-Appellant,

versus

JANET RENO, Attorney General U.S. Dep’t of Justice;
ERNEST CHANDLER, Warden Bureau of Prisons,

                                          Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-cv-119
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Richard M. Ancira appeals the denial of his petition filed

pursuant to 28 U.S.C. § 2241.   Ancira fails to demonstrate that

§ 2241 is the proper vehicle for his sentencing claim.    Cox v.

Warden, Fed. Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).

The judgment of the district court is AFFIRMED.   Ancira’s motion

to file a supplemental brief is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.